Citation Nr: 0531473	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  99-07 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant's physician


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1974 to 
August 1976 and from September 1977 to March 1978.  

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in March 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  A hearing was held before a Hearing 
Officer at the RO in April 1999.  

A January 2001 Board decision reopened the veteran's claim 
for service connection for an acquired psychiatric disorder 
and denied the claim.  The veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a January 2002 Order, the Court vacated and 
remanded the Board's January 2001 decision denying service 
connection for an acquired  psychiatric disorder.  The Board 
remanded the veteran's claim in October 2003 and in November 
2004.  In May 2005, the Board requested a medical opinion 
from the Veterans Health Administration (VHA) in accordance 
with 38 C.F.R. § 20.901(a) (2004).


FINDING OF FACT

The veteran currently suffers from an acquired psychiatric 
disorder diagnosed as chronic, paranoid type schizophrenia 
that had its onset during active military service.    


CONCLUSION OF LAW

An acquired psychiatric disorder was incurred during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to Service Connection for an Acquired 
Psychiatric Disorder

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Also, 
certain disorders may be presumed to have been incurred 
during service when manifested to a compensable degree within 
a specified time (usually one year) following separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2005).  
Consideration for presumptive service connection for such 
diseases and disorders requires a minimum of 90 days of 
active service during a period of war or after December 31, 
1946.  In this case, the veteran's dates of verified active 
service indicate that he is entitled to be considered for 
presumptive service connection.  Further, psychoses are 
included in the list of disorders under 38 C.F.R. §§ 3.307 
and 3.309.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2005).  

The veteran contends that he currently suffers from a 
psychiatric disability that was incurred during active 
service and that service connection for this disability is 
warranted.  After a review of the evidence, the Board finds 
that the record does support his contentions, and that his 
claim for entitlement to service connection for an acquired 
psychiatric disorder is warranted.

Service medical records reflect that the veteran was referred 
for a neuropsychiatric evaluation in January 1978 and 
administratively discharged in March 1978 for a severe 
emotionally unstable personality.  
      
The record reflects that Dr. Fuentes examined the veteran 
four times in July 1978 and that a psychiatric evaluation was 
written in August 1978 at the request of the veteran's 
father.  An impression of moderately severe anxiety neurosis 
with depressive traits was listed in the report.  Further, it 
was noted that the veteran's condition had its onset in 
service.  In a letter received in June 1982, the private 
physician indicated that the veteran had non-differentiated 
schizophrenia that began in 1977 during active duty.  It was 
further noted that the physician's assessment was based on 
history given by the veteran and his parents.  
      
VA psychological testing was conducted in January 1979 
suggested a neurotic level of functioning but did not show 
gross evidence of a thought disorder.  In February 1979, a 
diagnosis of anxiety neurosis with paranoid trends was noted.
      
In July 1989, a board of two VA psychiatrists examined the 
veteran.  Diagnoses were listed as Axis I:  polydrug abuse 
and dependence by history and records; alcohol abuse by 
records; and anxiety disorder by records; and Axis II: strong 
features of a borderline personality disorder.
      
The veteran testified at a RO hearing in April 1991.  At a 
hearing in February 1994, Dr. Santiago testified concerning 
his diagnosis and discussed his opinions concerning diagnoses 
and whether the veteran's psychiatric disorder was related to 
his military service.  The physician opined that the 
veteran's problems started during active service in the Navy 
with job-related anxiety as well as tension headaches.  
Further, it was stated that the veteran had suffered from 
open schizophrenia since December 1978.  At an April 1999 
hearing, Dr. Juarbe testified that the veteran's most 
appropriate diagnosis was chronic paranoid schizophrenia and 
indicated that the onset of psychosis was during active 
service or even further back in time.  
      
In May 1998, a VA examination was accomplished in an attempt 
to clarify the veteran's diagnosis.  The veteran's medical 
records and claims folder were reviewed, and the veteran and 
his wife were interviewed.  A Social and Industrial Survey 
was requested and accomplished in June 1998.  Based on the 
survey report and evidence of record, the VA examiner listed 
final diagnoses of anxiety disorder not otherwise specified 
with depression; substance use disorder in apparent 
remission; and personality disorder with very strong 
borderline and some schizoid features.  
      
Numerous VA outpatient and inpatient treatment records dated 
from 1979 to 1999 reflect diagnoses of anxiety neurosis; 
anxiety with depressive traits; generalized anxiety disorder; 
borderline personality disorder; suicide attempts by 
overdose; paranoid schizophrenia; psychosis not otherwise 
specified; and dysthymic disorder.
      
In June 1999, a VA psychiatrist again examined the veteran 
and reviewed the claims folder.  Diagnoses of anxiety 
disorder NOS (not otherwise specified) and a mixed 
personality disorder with borderline and anti-social 
personality traits were listed in the examination report.  
The examiner opined there was no basis to warrant a diagnosis 
of psychosis after military service.  It was also noted that 
the October 1978 diagnosis of anxiety neurosis with 
depressive features was proper given the psychiatric criteria 
at the time, and that the December 1978 VA examination, which 
recorded a diagnosis of anxiety neurosis with paranoid 
features, was also a correct diagnosis that was backed by a 
February 1979 psychological evaluation.  

In contrast, the examiner rendered a diagnosis of chronic, 
paranoid type schizophrenia in the 2005 VHA opinion.  As an 
initial matter, the examiner noted that the veteran's 
clinical presentation was "remarkably consistent over two 
decades" with complaints of agitation, paranoia, and 
hallucinations.  In addition, the VHA opinion indicated that 
the veteran's military service records showed findings of 
agitation and interpersonal problems during service that were 
"very consistent" with later problems and clearly 
represented the start of his serious mental illness.  The 
examiner also addressed other diagnoses listed in the 
veteran's claims file including anxiety and mood symptoms, 
substance abuse, and borderline personality disorder and 
noted that these diagnoses were secondary to the veteran's 
primary diagnosis of schizophrenia.  Further, the examiner 
discussed the veteran's response to treatment as another 
indicator of his chronic psychotic illness.  It was noted 
that the veteran had been treated with as well as responded 
to antipsychotic medications for many years.  In conclusion, 
the examiner opined that the veteran's psychiatric illness 
had its onset during active service in the Navy.  The 
examiner also stated that it was as likely as not that the 
stress of military service was a "significant factor" in 
the onset of the veteran's psychiatric illness.

The Board should resolve every reasonable doubt in the 
veteran's favor.  See 38 C.F.R. § 3.102 (2005).  Resolving 
the benefit of the doubt in favor of the veteran, the 
evidence is at least in equipoise and warrants a finding that 
his claim for service connection should be granted.  Based on 
the findings of emotionally unstable behavior during service 
in 1978; the numerous findings of an acquired psychiatric 
disorder diagnosed as schizophrenia; and the numerous private 
physician opinions as well as the 2005 VHA opinion that tend 
to show that the veteran's schizophrenia began during to 
active military service, the Board concludes that the medical 
evidence of record supports the grant of entitlement to 
service connection for an acquired psychiatric disorder.

II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002 & Supp. 
2005).  Implementing regulations for VCAA have been 
published.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  

As this decision of the Board is a complete grant of the 
benefit sought on appeal - i.e., service connection for an 
acquired psychiatric disorder - the Board concludes that 
sufficient evidence to decide this claim has been obtained 
and that any defect in the notice and development 
requirements of the VCAA that may exist in this instance 
would not be prejudicial to the veteran.  Accordingly, there 
is no need to discuss, in detail, the various statutory and 
regulatory requirements related to the VCAA, or the Court 
decisions pertaining thereto.

The Board obtained and associated with the veteran's claims 
folder a new medical opinion in or after May 2005, pursuant 
to 38 C.F.R. § 20.901(a), after the issuance of the 
supplemental statement of the case (SSOC) in June 2004.  In 
conformance with 38 C.F.R. § 20.903, the veteran was notified 
of the medical opinion in an August 2005 letter and given 60 
days to submit any additional evidence or argument in 
response to the opinion.  
 

ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


